s.         OFFICE OF THE ATTORNEY      GENERAL   OF     TEXAS
b’
>                             AUSTIN




     -orable Charlse R. Kartb
     @euntp kudltor
     Iiarrism Countp
     k!.fwshl?ill,
               Texas
     Dear s1rr




               Your latter
     opinion of this d0pa.r
     reeds in part as roll0



                                         oat30appeal& fros
                                         ts any dietriot er
                                         h oourt &all, aith-
                                         6m0r,   midi    t0   thrr
                                          ice givine the style,
                                          suit, anclshall
                                          a rsndersd in euoh
                                           laent Board a ems

                                         tommy preparing
                            file the Qrlginagmn~e; 0;; of
                       olerk of the 6mu't.
                                         ly with taie pre-
         vision shall not exouoe the failure of the olsrk
         or a district or oounty court to nail a oextlfied
         wpy of euch juagnent to the Industrial kooldent
         Board aa above provide&.
Honorable Charles R. Hartin, Peg0 2


            *‘ihO. 2. Any clor& or a dlstrlot or oounty
      court who ial3a to ocmply with the provlslonsof
      this !.ctshall be guilty or a misdemeanorand upon
      oonviction shall be puniehe@ by a fine of not more
      thar! '2~0.00'.

            ",;&~;
                ..TI;j&
                    : i&tderArticles 3327-3428,mlsoel-
      laneoiiafees of Listriot Clerk, provision la mde
      for the Gierk to mire a oharge of fifty oents r0r
      certified oopy of any petition or other lustrumeat
      when prepared by plnintlff or defendant and co+
      pared by distrlot clerk, for eaoh Oertliioate and
      seal and toh oenta per 300 words to the page.
      rjhouldthe 24atriot or County Clerk oolleotede
      tee for the above loentlouedaeniees renderx to
      the IndustrialReeldent Board, And if so, should
      the tee ue oolleeted frem the attorneys in the
      089‘3,or the Board?
           ". . . ."

          It will be noted that you r&Or to Artfols 4270 0l
the Penal Code-la your letter. Article 4270 of Vernon's Aono-
tated Penal Code has no applloatlon to the questionspresented
in your inquiry and we dssume that you refer to Artlole 4270,
Vernonfs Annotated Pehal Code.
          senate Ml1 Bo. 410, Acts ot the 42nd Legislature,
zq,ular session, 1931, (Artiole@To, Vexnoh*8 Annotated Penal
Cods) reads ln part as follow8t
           That in every case appealed from the Ihdus
       trial kooident 'Roardto e.nyDletriot or County
      Court, the alerk of such Court, shall, wit&la
      twenty (20) days after the flllng thereof, mall
      to the Industrialkcoident Roard a aotlae giving
      the style, nmber and date of fll1o.gsuch suit;
      anrishall **Ithintwenty (20) daya aster judgnmnt
      is rendered in such suit, mall to the Industrial
      Aooident x%ard a oertlfled oopy or such judgmrnt.
      The duties devolvlng upon Xstrlct and County
      ilerks under this Aot shall aonstitute a part of
      their OXOfifiOiO duties %IIdrOr SUOh SelFoiOSS uW3g
      shall not be entitled to any fee.
           (1
            . . . .n
Honorable Charles 22. Uemtln,   Page   3



          The 45th Legislature Regular Seaelon, 1937, en-
acted fbuse 13111Ro. 420, pm&ding 'i:'orkmen*s
                                             Compensation
Insuranae for employeesof the State Highway Department.
 ection 19 of liouseXl1 420, supra. reads Ifipart as fol-
i*+l8:
              That in every case nppealed rroln the Board
         to any district or county .:ou,rt,the Clerk of
         suah Court sh&ll, within twenty (20) dayo after
         the fIlIuC thereof, mail to the Board a notlae
         glvlng the style, mubar, and date of filing auoh
         suit, and shall.,within twenty (20) days after
         judgment is rantiered iiiauclieuit, maI to the
         Soard a oertlfled copy of such judgment. The
         duties devolving upon distrlat and eountg clerks
         under this law shall constitutea part of their
         81 offIcIo duties and for such asrrioea Shey shall
         not be entitled to any See.
              "l   .   .   .-



              Seotloh 19 of said Houee Bill No. 42oia brought
rommra      In Vernon*8 Amotated Penal Code as Artlole 427~1.
          In a r00tn0te on pqe 335, Vol. 1, Vernon*8 Anno-
tated ?enal Code It la stated reSerring to ArtIale 427~ that
          Thle artiale (Acts 193l, 42nB Leg., p* 30s.
     ah. 182) was, In effeot, re-enaatedby hats 1937,
     45th Le., p. 1352, uh. 502, 3 19. The m-enacted
     provlsloheare set out as article 4270-l. A8 en-
     acted in 1931, this article contained prOVisIOrA8
     identicalriiththo provisiona no% set out in arti-
     cle 4270-l."
              .
Above the footnote just quoted It Is stated nhrtIcle 4270.
Superseded".
          In view of the forey,oIngyou are respeottullyad-
v%sed that it 15 the opinion of thfs departmeut that the
alerk ol'any district or aounty court is not ahtitled to any
fee for the servloes that were required irm olerks of the
distriot and oomty courts under the provisionsof imtiole
4270, Bernon's Lonotated &me1 Code nor are such olerka en-
titled to auy coirpensatlonfor the servioesrequired by Artl-
cle &no-l, ‘bernon's&notated Penal Coda. Therefore, the
HatorableCharles R. Martin, Pege 4


olerka or the dletrlrrtor oounty aourte are not authorized
to oolleota fee for the abovementionedeervIoe8 rendered
to the InduatrlalAaoldent Board from the attorney8in the
oaae.or tim IndustrialAccident Board.
         Trusting that the foregolnplfu3J.yanswera your in-
quby, we are
                                         Yours very truly




                                     ByMuA
                                              Ax-dell:Yllllam3
                                                   ksaIetarlt